

114 HR 5972 IH: To amend the Higher Education Act of 1965 to provide protection for students that report sexual assault, and for other purposes.
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5972IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Ms. Speier (for herself, Mr. Dold, Ms. Hahn, Mr. Johnson of Georgia, Mr. Gosar, Ms. Norton, Mr. Foster, Mrs. Bustos, Mr. Gallego, Mrs. Napolitano, Mr. Hastings, Mr. Costa, Ms. Eshoo, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Higher Education Act of 1965 to provide protection for students that report sexual
			 assault, and for other purposes.
	
 1.Short titleThis Act may be cited as The Campus Sexual Assault Whistleblower Protection Act of 2016. 2.Sexual assault whistleblower protection (a)Federal financial aidSection 484(r) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)) is amended—
 (1)in paragraph (1), by striking A student and inserting, Except as provided in paragraph (3), a student; (2)by redesignating paragraph (3) as paragraph (4); and
 (3)by inserting after paragraph (2) the following:  (3)ExceptionParagraph (1) shall not apply to a student who—
 (A)makes an admission described in section 487(a)(30)(A)(i); and (B)is convicted of an offense involving the possession of a controlled substance based on conduct described in such admission..
 (b)Financial aid from institution of higher educationSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
				
					(30)
 (A)The institution— (i)with respect to a student enrolled in the institution who makes a report of a sexual assault and admits to the unlawful consumption of alcohol or a controlled substance in such report, will not take any retaliatory action against such student for such consumption;
 (ii)with respect to a student enrolled in the institution who is the victim of a sexual assault, will not take any retaliatory action against such student for the sexual activity admitted to in a report of such assault; and
 (iii)will annually inform students enrolled in the institution of the prohibition against retaliatory actions described in clauses (i) and (ii).
 (B)In this paragraph: (i)The term sexual assault has the meaning given such term in section 485(f)(6)(A).
 (ii)The term controlled substance has the meaning given the term in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)).
 (iii)The term report means a report made by a student to State or local law enforcement agencies or the institution in which the student is enrolled.
 (iv)The term retaliatory action, when used with respect to a student described in clauses (i) and (ii), includes— (I)the expulsion, suspension, or altering of the financial aid of such student; and
 (II)any notification (other than a notification required by law) to a parent or legal guardian of such student with respect to the contents of a report of sexual assault made by such student..
 3.Sense of CongressIt is the sense of Congress that Federal and State prosecutors should exercise their prosecutorial discretion when considering bringing any criminal charges against any person who comes forward to report a sexual assault, and who, in making such report, admits to engaging in unlawful consumption of alcohol or a controlled substance.
		